Mr. Justice Sulzbacher,
after making the above statement of facts, delivered the following opinion of the court.
*43This Supreme Court has held on several occasions that divorce should he granted for adultery, this being in conformity with the act of Congress known as the “Foraker Act,” and, furthermore, according to an act of the Legislative Assembly of Porto Eico, the abandonment of the wife by the husband or of the husband by the wife, is also a cause for divorce.
It has been proven that the wife, María Calderón, abandoned her husband and lived maritally with another man; thus, in addition to the abandonment, adultery has also been nroven.
We adjudge that, in reversing the judgment appealed from, we should sustain, and do sustain, the complaint filed by José Cátala de la Cruz, and consequently the marriage bonds hitherto existing between the plaintiff and defendant are by this judgment forever dissolved, with costs of the proceedings in the District Court against defendant.
Chief Justice Quiñones and Justices Hernández, Figue-ras and MacLeary concurred.